Opinion by
Greene, Associate Justice.
Several errors are assigned in this case, but the decision of *435the court is based upon the first and second, which are assigned in the precipe as follows:
1. The court erred in allowing a default to be entered in said action, because a copy of the complaint and summons was not mailed to the defendant and because service of summons by publication was not complete.
2. The court erred in rendering judgment in said action, because, at the date of rendering said judgment, service of summons by publication was not complete, etc., etc.
The record shows that service of summons was ordered by publication for six weeks and by mailing a copy to defendant, Montgomery; that summons was published from November 27, 1873, to December 25,1873, as shown by the affidavit of' the publisher. No other proof of publication, and' no evidence of mailing a copy of the complaint and summons to Montgomery appear.
On the 12th day of January, A. D., 1874, sixteen days before the defendant could, under any construction of the Practice Act, even had service been made by mailing and full publication, have been required to answer, his default was entered and judgment was rendered' against him.
In this case there was no good' service of the, defendant, the court had acquired no jurisdiction of his person, and the judgment rendered was void and must be reversed!